UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-25909 Lone Pine Holdings, Inc. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 86-0931332 (I.R.S. Employer Identification No.) c/o Sanders Ortoli Vaughn Flam Rosenstadt LLP 501 Madison Avenue New York, NY 10022 (Address of principal executive offices, zip code) Issuer's telephone number: 212-588-0022 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Companyx The number of shares of the issuer’s outstanding common stock, which is the only class of its common equity, onAugust 13, 2010 was 2,577,371. LONE PINE HOLDINGS, INC. CONDENSED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) INDEX CONDENSED FINANCIAL STATEMENTS: Page Condensed Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 2 Condensed Statements of Operations for the Six and Three Months Ended June 30, 2010 and 2009 (Unaudited) 3 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Notes to Condensed Financial Statements
